DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,11,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 4 the limitation of “… a spindle rotated by being inserted the rotation portion…” is not clearly understood and should be rephrased.  How the spindle rotated by being inserted..?
Claim 20 the limitation of “performing parking brake in accordance with the drivers will…” should be rephrased.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull U.S. 2014/0034432 in view of Sussek U.S. 10,486,673.
Regarding claim 1 Bull shows an electric brake actuator arrangement for disc brakes including a first actuator 36 including a first transmission unit 44,62 to transmit power to a brake piston; a second actuator 38 including a second power transmission unit 46,50 configured to transmit power to a piston side;  wherein the first and second power transmission units 62,50 are arranged coaxially.  See also the embodiments of figure 11 and note the power transmission units at 134,136 which appear also appear to be coaxially arranged.
Lacking in Bull is a specific showing of the disc brake assembly i.e. spindle, nut and piston—however note the prior art figure in figure 2B.
The reference to Sussek shows a similar brake assembly to what is shown in the prior art of figure 2 of Bull.
Since Bull states in para 0023 that the electric brake actuator can be used to actuate other types of parking brakes having different construction one having ordinary skill in the art at the time of the invention was effectively filed would have found it obvious to have adapted the electric brake actuator of Bull to a disc brake construction of the type shown in Sussek given its similarity to figure 2 of Bull.
Regarding claim 7 as broadly claimed the first worm wheel gear is considered to be at 46 or 44 (although not applied see the reference to Gutelius U.S. 2016/0238094 elements 8 and 36) and note that either of these elements can be considered to be coupled with the rotation pressing portion 12 (see figure 1 of Sussek)—even if indirectly-- and a pressing ramp portion on the nut 11 which engages the piston 6.

Regarding claim 9 these limitations are met, as broadly claimed.
Allowable Subject Matter
Claims 2-6,10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowable over the prior art of record.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



4/1/21